Collins, J.
This was an action to recover a small balance said to be due to plaintiffs on account for putting a time lock into defendant’s bank safe. The defense was a breach of warranty of the *393lock. The warranty depended upon was in writing, and by its terms plaintiffs guarantied that the movements of the lock No. 6,346 were perfect in construction, of good material, and would “work all right.” If defects were discovered within five years, plaintiffs agreed to replace the lock with a new one of the same kind. The real issue on the trial was whether there was a breach of the contract of warranty, and the testimony was clear that there had been a flagrant breach of it. The lock had been used before, the working movements were filled with dirt, and it would not operate, all of which was discovered, and plaintiffs notified, within two months after the lock was attached to the safe.
Several assignments of error relate to the admission of testimony, over plaintiffs’ objections, as to conversations between the parties prior to the sale of the lock, and the execution of the written contract, and also at the time the lock was being put in. We do not think any of these assignments entitled to discussion. If there was error in any of the rulings on these matters, the plaintiffs were not prejudiced. The other assignments are not worthy of consideration.
Order affirmed.
Gilfillan, C. J., absent on account of sickness, took no part.
(Opinion published 61N. W. 336.)